Exhibit 10.1

December 12, 2011

Mr. John R. Chiminski

c/o Catalent Pharma Solutions, Inc.

14 Schoolhouse Road

Somerset, NJ 08873

Dear John:

As you are aware, in connection with your employment with PTS Holdings Corp.
(together with its successors and assigns, “PTS”) and Catalent Pharma Solutions,
Inc. (together with its successors and assigns, “Catalent”) you entered into an
employment agreement, dated as of February 23, 2009, as amended on October 30,
2009 and June 30, 2010, and as it may be further amended from time to time (the
“Employment Agreement”), which sets forth the terms and conditions of such
employment. Section 12(d) of the Employment Agreement provides that the
Employment Agreement may not be altered, modified or amended except by written
instrument signed by you, PTS and Catalent.

Notwithstanding anything to the contrary in Section 1 of the Employment
Agreement, subject to the provisions of Section 7 of the Employment Agreement,
you will be employed by PTS and Catalent (collectively, the “Companies”) for a
period commencing on the date hereof and ending on December 11, 2014 (the
“Employment Term”) on the terms and subject to the conditions set forth in the
Employment Agreement; provided, however, that commencing with December 12, 2014
and on each December 12th thereafter (each, an “Extension Date”), the Employment
Term shall be automatically extended for an additional one-year period, unless
PTS, Catalent or you (each, a “Party”) provides the other Party hereto (which in
the case of you shall be either to PTS or Catalent) sixty (60) days’ prior
written notice before the next Extension Date that the Employment Term shall not
be so extended.

Notwithstanding anything to the contrary in Section 3 of the Employment
Agreement, during the Employment Term, Catalent shall pay you an annual base
salary at the annual rate of $850,000, payable in regular installments in
accordance with Catalent’s usual payment practices (but in all events no less
frequently than semi-monthly). You shall be entitled to such increases, if any,
in your base salary as may be determined from time to time in the sole
discretion of the Board of Directors of PTS (the “PTS Board”). Your annual base
salary may not be decreased during the Employment Term (including for purposes
of determining severance amounts under Section 7 of the Employment Agreement)
without your prior consent (other than a general reduction in annual base salary
that affects all members of senior management proportionately; provided,
however, that any such reduction shall not be taken into account for purposes of
determining severance amounts under the Employment Agreement and any severance
provided thereunder following such reduction shall be calculated based on your
annual base salary being no less than $850,000). Your annual base salary, as in
effect from time to time, consistent herewith, will be referred to for purposes
of this letter agreement and the Employment Agreement as the “Base Salary.”



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in Section 4(b) of the Employment
Agreement, with respect to the 2012 fiscal year and each full fiscal year during
the Employment Term, commencing with the 2013 fiscal year, subject to your
continued employment with Catalent and PTS through the end of each such fiscal
year (except as otherwise provided in Section 7 of the Employment Agreement or
as otherwise provided for under the terms of Catalent’s Management Incentive
Plan, as it may be amended from time to time (the “MIP”)), you shall be entitled
to receive an annual cash bonus award (the “Annual Bonus”) under the MIP with a
target amount equal to $1,000,000 (the “Target Bonus”) and a maximum of two
hundred percent (200%) of the Target Bonus, based upon and subject to the
achievement of annual performance targets established by the Board under the
MIP, in consultation with you, within the first three (3) months of each fiscal
year during the Employment Term; provided, however, that in no event shall such
targets or the method of determining payouts based on the degree to which such
targets are attained, be less favorable to you than those applying to other
senior executives of Catalent. As the actual amount payable to you as an Annual
Bonus will be dependent upon the achievement of performance goals established
under the MIP and referred to herein, your actual Annual Bonus may be less than,
greater than or equal to the Target Bonus; provided, that the maximum Annual
Bonus that you may be eligible to receive for a fiscal year shall not exceed two
hundred percent (200%) of the Target Bonus. Subject to the terms set forth in
that certain letter agreement among you, Catalent and PTS, entered into June 30,
2010, the Annual Bonus, if any, shall be paid to you in cash in accordance with
the terms and conditions of the MIP. Notwithstanding anything in this letter
agreement, the Employment Agreement or the MIP to the contrary, your Annual
Bonus, if any, under the MIP, earned in respect of the 2012 fiscal year, will be
determined as follows: (i) the portion of your Annual Bonus, if any, that
relates to your employment with Catalent and PTS from July 1, 2011 through the
day immediately prior to the date hereof will be calculated by reference to the
base salary earned by your during such period, which, for the avoidance of doubt
was $750,000, and (ii) the portion of your Annual Bonus, if any, that relates to
your employment with Catalent and PTS from the date hereof through the last day
of the 2012 fiscal year will be calculated by reference to the Target Bonus.

Notwithstanding anything to the contrary in Section 5 of the Employment
Agreement and in addition to the benefits provided for therein, with respect to
each calendar year during the Employment Term, you will be entitled to be
reimbursed by Catalent (on a tax grossed-up basis) for the reasonable cost of
(i) premiums for an executive life insurance policy and (ii) financial
services/planning, subject to (x) receiving customary back-up documentation
regarding such insurance or financial services/planning, as applicable, and
(y) an aggregate cap of $15,000 for each of the premiums and the
services/planning. Reimbursement shall be made within thirty (30) days after
receipt of documentation reasonably acceptable to Catalent, but in no event
later than the last day of the taxable year following the taxable year in which
the expenses were incurred.

This letter agreement, upon execution by the Parties, hereby serves as an
amendment to the Employment Agreement and shall be deemed to be a part thereof.

Except as expressly set forth above, the Employment Agreement shall remain in
full force and effect.

This letter agreement shall be construed, interpreted and governed in accordance
with the laws of the State of Delaware without regards to conflicts of laws
principles thereof and any dispute hereunder shall be resolved in accordance
with Section 12(c) of the Employment Agreement.

 

2



--------------------------------------------------------------------------------

This letter agreement may be executed by fax or pdf and in any number of
counterparts, all of which, when taken together, shall constitute one and the
same instrument.

[The remainder of this page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the undersigned.

 

PTS HOLDINGS CORP. By:   /s/ Michael Dal Bello Name:   Michael Dal Bello Title:
  CATALENT PHARMA SOLUTIONS, INC. By:   /s/ Michael Dal Bello Name:   Michael
Dal Bello Title:  

Accepted and Agreed

 

/s/ John R. Chiminski John R. Chiminski

 

4